 Case 5:20-cv-00321-DNF Document 25 Filed 09/07/21 Page 1 of 16 PageID 1508




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             OCALA DIVISION

STEVEN M. HANCOCK,

      Plaintiff,

v.                                          Case No.: 5:20-cv-321-DNF

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.


                             OPINION AND ORDER
      Plaintiff Steven M. Hancock seeks judicial review of the final decision of the

Commissioner of the Social Security Administration (“SSA”) denying his claim for

a period of disability and disability insurance benefits and for supplemental security

income benefits. The Commissioner filed the Transcript of the proceedings

(hereinafter referred to as “Tr.” followed by the appropriate page number), and the

parties filed legal memoranda setting forth their respective positions. For the reasons

set out herein, the decision of the Commissioner is AFFIRMED pursuant to §

205(g) of the Social Security Act, 42 U.S.C. § 405(g).
 Case 5:20-cv-00321-DNF Document 25 Filed 09/07/21 Page 2 of 16 PageID 1509




   I.        Social Security Act Eligibility, Standard of Review, Procedural
             History, and the ALJ’s Decision

        A.     Social Security Eligibility

        The law defines disability as the inability to do any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected to result in death, or which has lasted or can be expected to last for a

continuous period of not less than twelve months. 42 U.S.C. §§ 416(i), 423(d)(1)(A),

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). The impairment must be

severe, making the claimant unable to do his previous work, or any other substantial

gainful activity which exists in the national economy. 42 U.S.C. §§ 423(d)(2)(A),

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505–404.1511, 416.905–416.911.

        B.     Standard of Review

        The Commissioner’s findings of fact are conclusive if supported by

substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence is more than a

scintilla and is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion. Even if the evidence preponderated against the

Commissioner’s findings, we must affirm if the decision reached is supported by

substantial evidence.” Crawford v. Comm’r, 363 F.3d 1155, 1158 (11th Cir. 2004).

In conducting this review, this Court may not reweigh the evidence or substitute its

judgment for that of the ALJ, but must consider the evidence as a whole, taking into

account evidence favorable as well as unfavorable to the decision. Winschel v.


                                             -2-
 Case 5:20-cv-00321-DNF Document 25 Filed 09/07/21 Page 3 of 16 PageID 1510




Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citation omitted); Foote

v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995); Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990). Unlike findings of fact, the Commissioner’s conclusions of

law are not presumed valid and are reviewed under a de novo standard. Keeton v.

Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994); Maldonado

v. Comm’r of Soc. Sec., No. 20-14331, 2021 WL 2838362, at *2 (11th Cir. July 8,

2021); Martin, 894 F.2d at 1529. “The [Commissioner’s] failure to apply the correct

law or to provide the reviewing court with sufficient reasoning for determining that

the proper legal analysis has been conducted mandates reversal.” Keeton, 21 F.3d at

1066.

        The ALJ must follow five steps in evaluating a claim of disability. 20 C.F.R.

§§ 404.1520, 416.920. At the first step, the ALJ must determine whether the claimant

is   currently   engaged     in   substantial   gainful   employment.    20    C.F.R.

§ 404.1520(a)(4)(i), (b); 20 C.F.R. § 416.920(a)(4)(i), (b). At step two, the ALJ must

determine whether the impairment or combination of impairments from which the

claimant allegedly suffers is “severe.” 20 C.F.R. § 404.1520(a)(4)(ii), (c); 20 C.F.R.

§ 416.920(a)(4)(ii), (c). At step three, the ALJ must decide whether the claimant’s

severe impairments meet or medically equal a listed impairment. 20 C.F.R.

§ 404.1520(a)(4)(iii), (d); 20 C.F.R. § 416.920(a)(4)(iii), (d). If the ALJ finds the

claimant’s severe impairments do not meet or medically equal a listed impairment,



                                         -3-
 Case 5:20-cv-00321-DNF Document 25 Filed 09/07/21 Page 4 of 16 PageID 1511




then the ALJ must determine whether the claimant has the residual functional

capacity (“RFC”) to perform his past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv),

(e)–(f); 20 C.F.R. § 416.920(a)(4)(iv), (e)–(f).

      If the claimant cannot perform his past relevant work, the ALJ must determine

at step five whether the claimant’s RFC permits him to perform other work that

exists in the national economy. 20 C.F.R. § 404.1520(a)(4)(v), (g); 20 C.F.R.

§ 416.920(a)(4)(v), (g). At the fifth step, there are two ways in which the ALJ may

establish whether the claimant is capable of performing other work available in the

national economy. The first is by applying the Medical Vocational Guidelines, and

the second is by the use of a vocational expert. Phillips v. Barnhart, 357 F.3d 1232,

1239-40 (11th Cir. 2004); Atha v. Comm’r, Soc. Sec. Admin., 616 F. App’x 931, 933

(11th Cir. 2015).

      The claimant bears the burden of proof through step four. Atha, 616 F. App’x

at 933. If the claimant meets this burden, then the burden temporarily shifts to the

Commissioner to establish the fifth step. Id.; 20 C.F.R. § 404.1520(a)(4)(v), (g); 20

C.F.R. § 416.920(a)(4)(v), (g). If the Commissioner presents evidence of other work

that exists in significant numbers in the national economy that the claimant is able

to perform, only then does the burden shift back to the claimant to prove he is unable

to perform these jobs. Atha, 616 F. App’x at 993.




                                         -4-
    Case 5:20-cv-00321-DNF Document 25 Filed 09/07/21 Page 5 of 16 PageID 1512




        C.     Procedural History

        Plaintiff filed an application for a period of disability and disability insurance

benefits on July 5, 2016 and for supplemental security income benefits on July 15,

2016, alleging disability beginning February 1, 2014.1 (Tr. 102, 103, 233-43). The

applications were denied initially on October 18, 2016, and upon reconsideration on

January 24, 2017. (Tr. 102, 103, 144, 145). Plaintiff requested a hearing and on

October 18, 2018, a hearing was held before Administrative Law Judge Jeffrey A.

Ferguson. (Tr. 30-71). On April 29, 2019, the ALJ entered a decision finding

Plaintiff not under a disability from February 1, 2014, through the date of the

decision. (Tr. 10-22).

        Plaintiff requested review of the decision, but the Appeals Council denied

Plaintiff’s request on May 18, 2020. (Tr. 1-5). Plaintiff initiated the instant action by

Complaint (Doc. 1) filed on July 13, 2020, and the case is ripe for review. The parties

consented to proceed before a United States Magistrate Judge for all proceedings.

(Doc. 20).




1
 The parties and the ALJ both refer to the alleged onset date as February 1, 2014. (Tr. 13, Doc.
22, p.2; Doc. 23, p. 1). However, at the hearing, it appears that the ALJ approved a request to
amend the onset date to April 17, 2015. (Tr. 37). The Court determines that using either the alleged
onset date or amended alleged onset date will not affect its analysis of the issues raised.


                                               -5-
 Case 5:20-cv-00321-DNF Document 25 Filed 09/07/21 Page 6 of 16 PageID 1513




       D.    Summary of ALJ’s Decision

       In this matter, the ALJ found Plaintiff met the insured status requirements of

the Social Security Act through June 30, 2018. (Tr. 12). At step one of the sequential

evaluation, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since February 1, 2014, the alleged onset date. (Tr. 13). At step two, the ALJ

found that Plaintiff had the following severe impairments: “degenerative disk

disease of cervical and lumbar spine; migraine; post-traumatic stress disorder

(PTSD); major depressive disorder; and anxiety disorder.” (Tr. 13). At step three,

the ALJ found that Plaintiff did not have an impairment or combination of

impairments that meets or medically equals the severity of any of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§

404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925, and 416.926). (Tr. 13).

       Before proceeding to step four, the ALJ found that Plaintiff had the following

RFC:

             After careful consideration of the entire record, I find that the
             claimant has the residual functional capacity to perform light
             work as defined in 20 [C.F.R. §§] 404.1567(b) and 416.967(b).
             The residual functional capacity is quantified function by
             function as follows: This individual has the capacity to perform
             light work as defined in the regulations, except this individual
             can lift and carry no more than 15 pounds occasionally; can
             occasionally climb ramps and stairs; can never climb ladders,
             ropes or scaffolds; can occasionally stoop, kneel, crouch and
             crawl; can frequently finger and feel with his right dominant
             upper extremity; can never be exposed to loud or very loud
             noise; must avoid concentrated exposure to pulmonary irritants
             such as fumes, odors, dusts, gases and poor ventilation and


                                           -6-
 Case 5:20-cv-00321-DNF Document 25 Filed 09/07/21 Page 7 of 16 PageID 1514




               work place hazards such as moving machinery, moving
               mechanical parts and unprotected heights; can understand and
               remember simple instructions; can perform simple, routine and
               repetitive tasks; can frequently interact with the general public
               and coworkers; and can respond appropriately to infrequent
               changes in work tasks and work routine.

(Tr. 14-15).

         The ALJ found Plaintiff unable to perform any past relevant work as a painter,

meat clerk, meat cutter, or surveyor. (Tr. 20). At step five, the ALJ relied on the

testimony of a vocational expert to find that considering Plaintiff’s age, education,

work experience, and RFC, there are jobs that existed in significant numbers in the

national economy that Plaintiff could perform. (Tr. 20-21). Specifically, the ALJ

found that Plaintiff could perform such occupations as:

         (1) parking lot cashier, DOT 211.462-010, light, unskilled, SVP 2

         (2) small parts assembler, DOT 706.684-022, light, unskilled SVP 2

         (3) toll collector, DOT 211.462-038, light unskilled, SVP 2

(Tr. 21). The ALJ concluded that Plaintiff had not been under a disability from

February 1, 2014, through the date of the decision. (Tr. 22).

   II.      Analysis

         On appeal, Plaintiff raises two issues: (1) whether the ALJ failed to apply the

correct legal standards to the opinions of Drs. Bradley, Rudmann, and Williams; and




                                             -7-
 Case 5:20-cv-00321-DNF Document 25 Filed 09/07/21 Page 8 of 16 PageID 1515




(2) whether the ALJ failed to apply the correct legal standards to the opinion of

Plaintiff’s treating physician, Dr. Grace. The Court will address the issues in turn.

      A.     Whether the ALJ failed to apply the correct legal standards to the
             opinions of Drs. Bradley, Rudmann, and Williams
      Plaintiff argues that Drs. Bradley, Rudmann, and Williams opined that

Plaintiff was more limited based on his mental impairments than the ALJ reflected

in the RFC assessment. (Doc. 22, p. 10-15). Plaintiff also argues that the ALJ erred

in failing to mention and weigh Dr. Bradley’s opinion. (Doc. 22, p. 12).

      At step four, an ALJ must properly consider treating, examining, and non-

examining physician’s opinions and weigh these opinions and findings as an

integral part of the ALJ’s RFC determination. See Rosario v. Comm’r of Soc. Sec.,

877 F. Supp. 2d 1254, 1265 (M.D. Fla. 2012). Whenever a physician offers an

opinion concerning the nature and severity of a claimant’s impairments—including

the claimant’s symptoms, diagnosis, and prognosis; physical and mental

restrictions; or what the claimant can still do—the ALJ must state with particularity

the weight given to the opinion and the reasons therefor. Winschel v. Comm’r of

Soc. Sec., 631 F.3d 1176, 1178-79 (11th Cir. 2011). Without such an explanation,

“it is impossible for a reviewing court to determine whether the ultimate decision

on the merits of the claim is rational and supported by substantial evidence.” Id.

(citing Cowart, 662 F.2d at 735).




                                         -8-
 Case 5:20-cv-00321-DNF Document 25 Filed 09/07/21 Page 9 of 16 PageID 1516




      Non-examining doctors’ opinions do not constitute substantial evidence on

which to base an administrative decision and are entitled to little weight when they

contradict the opinions and findings of treating or examining physicians. Lamb v.

Bowen, 847 F.2d 698, 703 (11th Cir. 1988); Kahle v. Comm’r of Soc. Sec., 845 F.

Supp. 2d 1262, 1272 (M.D. Fla. 2012); 20 C.F.R. § 404.1527(c)(1) (“Generally, we

give more weight to the medical opinion of a source who has examined you than to

the medical opinion of a medical source who has not examined you.”).

      Plaintiff argues that state agency non-examining psychologist, Heather

Bradley, Ph.D., specifically opined, among other things, that Plaintiff was

moderately limited in his ability to interact appropriately with the general public,

accept instructions and respond appropriately to criticism from supervisors, and get

along with coworkers or peers without distracting them or exhibiting behavioral

extremes. (Doc. 22, p. 10-11 (citing Tr. 83, 98)). In the same vein, Plaintiff argues

that state agency non-examining psychologist, Maurice Rudmann, Ph.D. provided

the same opinion as Dr. Bradley’s concerning Plaintiff’s mental limitations. (Doc.

22, p. 11 (citing Tr. 115-16, 120-22, 134-35, 139-41)). Likewise, Plaintiff argues

that non-examining consultant Aaron D. Williams, Psy.D., opined, among other

things, that Plaintiff was moderately limited in his ability to interact with the public,

supervisors, and co-workers, in his ability to respond appropriately to usual work

situations and to changes in a routine work setting, and in his ability to adapt or



                                          -9-
Case 5:20-cv-00321-DNF Document 25 Filed 09/07/21 Page 10 of 16 PageID 1517




manage himself. (Doc. 22, p. 111-12 (citing Tr. 1397, 1399, 1403)). While the ALJ

afforded great weight to Dr. Rudmann’s opinion as to Plaintiff’s assessed mental

limitations and significant weight to Dr. William’s opinion that Plaintiff’s mental

limitations do not meet the listing level of severity, Plaintiff argues the ALJ erred by

failing to account for moderate limitations in his ability to accept instructions and

respond appropriately to criticism from supervisors in the RFC as found by both of

these medical sources. Plaintiff also argues the ALJ erred by failing to mention or

weigh Dr. Bradley’s opinion. (Doc. 22, p. 12).

      Dr. Bradley reviewed the records and found that, among other things, Plaintiff

had moderate limitations in the ability to accept instructions and respond

appropriately to criticism from supervisors. (Tr. 83). Dr. Rudmann found Plaintiff

had mild restrictions in understanding, remembering or applying information,

moderate limitations in interacting with others and concentration, persistence, or

maintaining pace, and no restrictions in adapting or managing oneself. (Tr. 134). He

also included that Plaintiff was moderately limited in accepting instructions and

responding appropriately to criticism from supervisors. (Tr. 121, 140). Drs. Bradley

and Rudmann explained:

             Adverse reactions to stress, especially in social or public
             settings, will likely increase the claimant’s risk for reacting
             ineffectively to the stress of extensive customer-service and/or
             frequent collaboration among employees as well as result in
             difficulties        accepting/incorporating         supervisory
             feedback/input appropriately. The claimant would be best



                                          - 10 -
Case 5:20-cv-00321-DNF Document 25 Filed 09/07/21 Page 11 of 16 PageID 1518




             served in a work like environment that de-emphasizes social
             interactions, makes modest demands on social skills, limits
             social encounters to brief interchanges on superficial levels,
             and provides firm supervision with very clear expectations.

(Tr. 83, 122).

      Dr. Williams found Plaintiff had no limitations in understanding,

remembering and carrying out instructions, had moderate limitations in interacting

appropriately with the public, with supervisors, with co-workers, and responding

appropriately to usual work situations and to changes in a routine work setting. (Tr.

1396-97). In support of these moderate limitations, Dr. Williams cited Plaintiff

presenting with episodes of anxiety and panic that impact functioning. (Tr. 1397).

Dr. Williams also opined that Plaintiff’s “difficulties with anxiety and

panic/discomfort are suggestive of mild-moderate impairment in social interactions

and self-management.” (Tr. 1400). When prompted to identify the most that Plaintiff

could still do in a work setting, Dr. Williams recommended Plaintiff would benefit

from an updated psychological assessment and a drug and alcohol assessment to

clarify the impact of long-term pain management treatment. (Tr. 1403).

      While the ALJ did not mention Dr. Bradley’s opinion, he afforded great

weight to Dr. Rudmann’s assessments of Plaintiff’s mental limitations. (Tr. 19). He

also gave significant weight to Dr. Williams assessment that Plaintiff’s mental

limitations do not meet the listing level severity. (Tr. 19). Based on the medical

records and other evidence, the ALJ included a limitation in the RFC regarding



                                         - 11 -
Case 5:20-cv-00321-DNF Document 25 Filed 09/07/21 Page 12 of 16 PageID 1519




social interactions to: “frequently interact[ing] with the general public and

coworkers; and can respond appropriately to infrequent changes in work tasks and

work routine.” (Tr. 15).

      Plaintiff claims that the ALJ failed to account for Drs. Bradley, Rudmann, and

Williams opinions that included moderate limitations in his ability to accept

instructions and respond appropriately to criticism from supervisors. (Doc. 22, p.

13). Although Drs. Bradley, Rudmann, and Williams found Plaintiff moderately

limited in interacting with supervisors, accepting instructions, or responding

appropriately to criticism from supervisors, none of these doctors included any

additional work-related limitations in theirs opinions regarding this limitation. Drs.

Bradley and Rudmann opined that due to stress, Plaintiff may react ineffectively to

customer-service or frequent collaboration among employees or accepting

supervisory feedback, but then opined that Plaintiff would be best served in a work

environment that de-emphasizes social interaction, makes modest demands on social

skills, and limits social encounters. (Tr. 83, 122). Dr. Williams included no work-

related limitations in his opinion. (Tr. 1403). In the decision, the ALJ included a

limitation in the RFC of frequently interacting with the general public and co-

workers and responding appropriately to infrequent changes in work tasks and

routine. (Tr. 15). These limitations encompass and are consistent with Dr. Bradley’s

and Dr. Rudmann’s limitations to a work environment that de-emphasizes social



                                        - 12 -
Case 5:20-cv-00321-DNF Document 25 Filed 09/07/21 Page 13 of 16 PageID 1520




interactions, makes modest demands on social skills, and limits social encounters.

(Tr. 15). Thus, the Court finds the ALJ did not err in the RFC assessment.

      Finally, although the ALJ may have erred in not mentioning and weighing Dr.

Bradley’s opinion, the error is harmless because the ALJ considered and weighed

Dr. Rudmann’s opinion, which mirrors Dr. Bradley’s opinion. (Tr. 83, 122); see

Whitten v. Soc. Sec. Admin., Comm’r, 778 F. App’x 791, 793 (11th Cir. 2019) (“If

the ALJ commits an error that does not affect the outcome, it’s harmless and doesn’t

require reversal or remand.” (citing Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir.

1983)). The Court finds the ALJ did not err in assessing the opinions of Drs.

Rudmann and Williams or in Plaintiff’s RFC assessment. The Court also finds that

even if the ALJ erred in not assessing Dr. Bradley’s opinion, the error is harmless.

      B.     Whether the ALJ failed to apply the correct legal standards to the
             opinion of Plaintiff’s treating physician, Dr. Grace
      Plaintiff argues that the ALJ failed to mention, consider, or weigh the October

19, 2018 opinion of John W. Grace, M.D., Plaintiff’s treating psychiatrist. (Doc. 22,

p. 16). Plaintiff claims that even though the ALJ considered Dr. Grace’s January

2017 opinion, the October 2018 opinion concerns a different time period and the

reasons the ALJ rejected Dr. Grace’s January 2017 opinion are in large part due to

the format of the form. (Doc. 22, p. 16).

      Absent “good cause,” the opinion of a treating physician must be given

“substantial or considerable weight” Williams v. Comm’r, Soc. Sec. Admin., 805 F.


                                        - 13 -
Case 5:20-cv-00321-DNF Document 25 Filed 09/07/21 Page 14 of 16 PageID 1521




App’x 692, 694 (11th Cir. 2020) (citing Winschel v. Comm’r of Soc. Sec., 631 F.3d

1176, 1179 (11th Cir. 2011)); see 20 C.F.R. § 404.1527(c)(2) (noting that an ALJ

must provide “good reasons” for the weight given to a treating source’s opinion).

“Good cause” exists where “(1) the opinion was not bolstered by the evidence; (2)

the evidence supported a contrary finding; or (3) the opinion was conclusory or

inconsistent with the doctor’s own medical records.” Id. (cleaned up).

      The ALJ considered Dr. Grace’s January 2017 opinion, in which he assessed

Plaintiff with marked restrictions of daily living, maintaining social functioning,

maintaining concentration, persistence, or pace, and had repeated episodes of

decompensation each of an extended duration. (Tr. 19, 1030). The ALJ noted that

the form assessed Plaintiff with many extreme limitations including the mental

inability to sustain any work activity on a reliable and sustained basis. (Tr. 19, 1030-

31). The ALJ gave the opinion only some weight because the objective records and

Plaintiff’s functioning do not support it. (Tr. 19). The ALJ also found that the form

was designed to give only “yes” or “no” answers and avoided any need for an

explanation or narration as to the actual severity of the paragraph “B” criteria. (Tr.

19). The ALJ also noted that these extreme limitations are not supported by an

October 2016 treatment note that showed Plaintiff reported that his mood was overall

stable on his current medications and his mental status examination was

unremarkable. (Tr. 19).



                                         - 14 -
Case 5:20-cv-00321-DNF Document 25 Filed 09/07/21 Page 15 of 16 PageID 1522




      While it is true that the ALJ did not mention, consider, or weight the October

2018 opinion, the Court finds any error harmless. The October 2018 report consists

of the following statement: “I have reviewed Steven’s records since 1/2017. He

remains severely impaired and unlikely to ever work again. He has tried a number

of psychotherapeutic interventions and continues to work within his resources as

best he can to return to functioning but I am not optimistic that he will ever again be

able to work full time consistently.” (Tr. 1378). In essence, the October 2018 opinion

does not add any additional information or insight as to Plaintiff’s condition.

      Although Plaintiff does not contest the ALJ’s findings as to the weight of the

January 2017 opinion, the Court finds that the ALJ articulated good cause to afford

this opinion only some weight. First, the ALJ found the opinion was not supported

by the objective records and Plaintiff’s functioning capabilities. (Tr. 19). Second,

the structure of the form did not provide any reasoning or explanation as to the

extreme limitations. (Tr. 19). Finally, the ALJ found the treatment notes did not

support these extreme limitations. (Tr. 19). Notably, Plaintiff has cited no treatment

notes from Dr. Grace that support these extreme limitations.

      The ALJ articulated good reasons and good cause to discount Dr. Grace’s

January 2017 opinion and these same reasons apply to the October 2018 supplement.

Thus, any error in not mentioning or weighing the October 2018 opinion is harmless.

See Whitten v. Soc. Sec. Admin., Comm’r, 778 F. App’x 791, 793 (11th Cir. 2019).



                                         - 15 -
Case 5:20-cv-00321-DNF Document 25 Filed 09/07/21 Page 16 of 16 PageID 1523




   III.   Conclusion

             The Court finds the ALJ’s decision is supported by substantial

evidence. The decision of the Commissioner is AFFIRMED. The Clerk of Court is

directed to enter judgment consistent with this opinion, terminate all deadlines, and

close the case.

      DONE and ORDERED in Fort Myers, Florida on September 7, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        - 16 -
